DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/07/2021, with respect to the 35 USC § 103 rejection of claims 1 -6,10-15 and 18-20 over Macleod  in view of Lancioni and claims 7-9 and 16-17 over Macleod and Lancioni, in further view of Zhao have been fully considered and are persuasive.  The 35 USC § 103 rejections of claims 1-20 have been withdrawn.  By way of amendment, applicant cancelled claims 2 and 11.  Claims 1, 1, 3-10, and 12-20 are the subject of this action.

Examiner Amendment Proposed
Applicant appears to have a minor error in the following amendment to claim 1:
if there is embedded data before the location the portable network graphics signature, then removing the embedded data from the portable network graphics
should read:
if there is embedded data before the location of the portable network graphics signature, then removing the embedded data from the portable network graphics
The Examiner notes that independent claim 10 incudes the “of’ in the limitation.  An Examiner’s amendment is proposed to amend claim 1 to include the ‘of’ found in claim 10.




Allowable Subject Matter
Claims 1, 3-10, and 12-20 contain allowable subject matter but for Claim 1 antecedent basis and the double patent rejection of 1, 3-10, and 12-20 in view of copending 16/531,314.

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

/WILLIAM B JONES/ Examiner, Art Unit 2491                                                                                                                                                                                             

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491